Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 1 of 10 PageID 1541




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    DUSTY SIMMONDS,

              Petitioner,

    v.                                                Case No. 3:17-cv-1143-J-32JRK

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                         ORDER
    I.    Status

          Petitioner, Dusty Simmonds, an inmate of the Florida penal system,

    initiated this action by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ

    of Habeas Corpus by a Person in State Custody. Doc. 1. Petitioner challenges a

    state court (Duval County, Florida) judgment of conviction for which she is

    serving a thirty-year term of incarceration. Id. at 1. Respondents argue that the

    Petition is untimely filed and request dismissal of this case with prejudice. See

    Doc. 10 (Resp.).1 Petitioner declined to file a reply. Doc. 12. This case is ripe for

    review.



          1 Attached to the Response are several exhibits. The Court cites to the
    exhibits as “Resp. Ex.”
Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 2 of 10 PageID 1542




          II.   One-Year Limitations Period

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    amended 28 U.S.C. § 2244 by adding the following subsection:

                   (d)(1) A 1-year period of limitation shall apply to
                   an application for a writ of habeas corpus by a
                   person in custody pursuant to the judgment of a
                   State court. The limitation period shall run
                   from the latest of--

                         (A) the date on which the judgment
                         became final by the conclusion of
                         direct review or the expiration of
                         the time for seeking such review;

                         (B) the date on which the
                         impediment to filing an application
                         created by State action in violation
                         of the Constitution or laws of the
                         United States is removed, if the
                         applicant was prevented from filing
                         by such State action;

                         (C) the date on which the
                         constitutional right asserted was
                         initially recognized by the Supreme
                         Court, if the right has been newly
                         recognized by the Supreme Court
                         and made retroactively applicable
                         to cases on collateral review; or

                         (D) the date on which the factual
                         predicate of the claim or claims
                         presented     could  have    been
                         discovered through the exercise of
                         due diligence.


                                           2
Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 3 of 10 PageID 1543




                      (2) The time during which a properly filed
                      application for State post-conviction or other
                      collateral review with respect to the pertinent
                      judgment or claim is pending shall not be
                      counted toward any period of limitation under
                      this subsection.

    28 U.S.C. § 2244(d).

    III.   Analysis

           On August 11, 2005, a jury found Petitioner guilty of first degree arson.2

    Resp. Ex. B at 220. On September 8, 2005, the trial court adjudicated her as a

    habitual felony offender and sentenced her to a thirty-year term of

    incarceration. Id. at 240. On December 20, 2006, the First District Court of

    Appeal per curiam affirmed Petitioner’s judgment of conviction without a

    written opinion. Resp. Ex. J. Her judgment and sentence became final ninety

    days later on March 20, 2007. Her federal one-year statute of limitations began

    to run the next day, March 21, 2007.

           Petitioner’s one-year period ran for 121 days, until it was tolled on July

    20, 2007, when she filed her first motion for postconviction relief under Florida

    Rule of Criminal Procedure 3.850. Resp. Ex. K at 1. Petitioner’s statute of

    limitations remained tolled when the trial court denied the Rule 3.850 motion




           The jury found her not guilty of another count of second degree arson.
           2

    Resp. Ex. A at 221.

                                            3
Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 4 of 10 PageID 1544




    without prejudice to her filing an amended motion on August 8, 2007, id. at 8,

    and when she filed her amended Rule 3.850 motion on September 6, 2007, id.

    at 13. See Bates v. Sec’y, Dep’t of Corr., 964 F.3d 1326, 1328 (11th Cir. 2020)

    (holding “the one-year limitations period [is] tolled the day a petitioner filed a

    procedurally noncompliant Rule 3.850 motion if he was permitted and did later

    file a compliant motion”). The trial court summarily denied the amended Rule

    3.850 motion on October 19, 2007, Resp. Ex. K at 25, and Petitioner timely

    appealed, id. at 53; see also Simmonds v. State, No. 1D07-6597 (Fla. 1st DCA).

          While Petitioner’s appeal in No. 1D07-6597 was pending, Petitioner filed

    in the trial court a motion to correct illegal sentence under 3.800(a) on August

    1, 2008. Resp. Ex. M at 1. The trial court denied her Rule 3.800(a) motion on

    August 14, 2008, id. at 3, and Petitioner appealed, id. at 5; Simmonds v. State,

    No. 1D08-4811 (Fla. 1st DCA). While Petitioner’s appeal in No. 1D08-4811 was

    pending, on October 7, 2008, the First DCA issued its mandate in No. 1D07-

    6597, affirming the trial court’s denial of Petitioner’s amended Rule 3.850

    motion. Resp. Ex. L at 7. Thereafter, on May 15, 2009, the First DCA issued its

    mandate in No. 1D08-4881, affirming the trial court’s denial of Petitioner’s Rule

    3.800(a) motion. Resp. Ex. N at 6. The issuance of this second mandate un-tolled

    Petitioner’s one-year limitations period, and it resumed running the next day,

    May 16, 2009.




                                            4
Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 5 of 10 PageID 1545




          Another 115 days of un-tolled time, for a total of 236 days, went by until

    Petitioner filed a state petition for writ of habeas corpus on September 8, 2009.3

    Resp. Ex. O. On February 2, 2011, the trial court dismissed the petition. Resp.

    Ex. P. Petitioner had thirty days, until March 4, 2011, to file a notice of appeal.

    See Fla. R. Crim. P. 3.850(k). When she failed to seek an appeal, her federal

    limitations period began running again the next day, March 5, 2011.

          Petitioner’s one-year limitations period then ran for another 3 days, for a

    total of 239 days, until Petitioner filed a Rule 3.800(c) motion on March 8, 2011.

    Resp. Ex. Q. While Petitioner’s Rule 3.800(c) motion was still pending, on

    September 6, 2013, Petitioner, through counsel, filed another Rule 3.850 motion

    based on a claim of newly discovered evidence. Resp. Ex. S. On April 26, 2016,

    the trial court dismissed with prejudice Petitioner’s Rule 3.800(c) motion. Resp.

    Ex. R. Petitioner did not appeal the denial, and her time for doing so expired on

    May 26, 2016.

          On May 13, 2016, the trial court summarily denied Petitioner’s Rule 3.850

    newly discovered evidence motion. Resp. Ex. T. Over 8 months later, on

    February 9, 2017, Petitioner filed a pro se notice of appeal challenging the Rule


          3 Respondents argue Petitioner’s September 8, 2009; March 8, 2011; and
    September 6, 2013, state postconviction filings did not toll her federal one-year
    period because they were unauthorized and/or untimely. Resp. at 6. However,
    the Petition is untimely regardless of the “properly filed” status of those
    motions. Thus, for purposes of this Order, the Court assumes these filings tolled
    Petitioner’s federal statute of limitations.

                                            5
Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 6 of 10 PageID 1546




    3.850 denial. Resp. Ex. U. On February 16, 2017, the First DCA sua sponte

    ordered Petitioner to show cause why her appeal should not be dismissed as

    untimely. Id. And on May 3, 2017, the First DCA per curiam dismissed

    Petitioner’s appeal. Id. The mandate was issued on May 31, 2017. Id.

          Because Petitioner’s February 9, 2017, notice of appeal was dismissed as

    untimely, it was not a “properly filed” pleading that statutorily tolled her one-

    year limitations period. See Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005)

    (holding that a state postconviction motion that is rejected by the state court as

    untimely filed is not “properly filed” for purposes of § 2244(d)(2)); Cardona v.

    Sec’y Dept. of Corr., No. 8:13-cv-2119-T-33-MAP, 2015 WL 1880765, *2 (M.D.

    Fla. Apr. 24, 2015). As such, following the denial of her Rule 3.850 motion,

    Petitioner’s one-year recommenced on June 13, 2016, when the time for filing a

    timely notice of appeal expired.4 With 239 days having previously elapsed,

    Petitioner’s one-year limitations period expired 126 days later, on October 17,

    2016. Therefore, the Court finds that the Petition, filed on October 9, 2017, is

    untimely filed. Likewise, even assuming Petitioner’s one-year period was tolled

    until the First DCA issued its mandate dismissing her appeal on May 31, 2017,

    her one year would have expired 126 days later on October 5, 2017, and thus,

    the Petition still would be deemed untimely filed.


          4The thirtieth day fell on a Sunday, June 12, 2016, so the appeal period
    continued to run until the following Monday. See Fed. R. Civ. P. 6(1)(C).

                                            6
Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 7 of 10 PageID 1547




          Petitioner does not argue that she is entitled equitable tolling, and she

    fails to allege any factual allegations supporting due diligence or extraordinary

    circumstances. See Lawrence v. Florida, 549 U.S. 327, 336 (2007); see Cadet v.

    Fla. Dep’t of Corr., 853 F.3d 1216, 1221 (11th Cir. 2017). To the extent

    Petitioner argues she is entitled to equitable tolling because her postconviction

    attorney failed to advise her to appeal the trial court’s order denying her newly

    discovered evidence claim, her subsequent actions do not demonstrate due

    diligence. Indeed, she fails to explain why she waited an additional 159 days to

    file the Petition once the First DCA dismissed her pro se appeal as untimely.

    These circumstances do not warrant equitable tolling

          Further, to the extent Petitioner relies on the newly discovered evidence

    claim presented in Ground One of the Petition to support the miscarriage of

    justice/actual innocence exception to the time bar, that claim is also

    unpersuasive. To avoid the one-year limitations period based on actual

    innocence, a petitioner must “present new reliable evidence that was not

    presented at trial” and “show that it is more likely than not that no reasonable

    juror would have found petitioner guilty beyond a reasonable doubt in light of

    the new evidence.” Rozzelle v. Sec’y Fla. Dep’t of Corr., 672 F.3d 1000, 1011

    (11th Cir. 2012) (quotations and citations omitted); see Schlup v. Delo, 513 U.S.

    298, 327 (1995) (finding that to make a showing of actual innocence, a petitioner




                                           7
Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 8 of 10 PageID 1548




    must show “that it is more likely than not that no reasonable juror would have

    found [the p]etitioner guilty beyond a reasonable doubt”).

          In her newly discovered evidence claim, Petitioner asserts that since her

    trial, state witness Harry Walker has confessed to three people that he testified

    falsely at Petitioner’s trial in exchange for a non-habitualized sentence in his

    drug case. Doc. 1 at 3. Petitioner raised this exact claim in her September 6,

    2013, Rule 3.850 motion, and supported the allegations with affidavits from

    Marcus Brown, Glen Kilpatrick, and Danita Cherry who all asserted that

    Walker admitted to them that he lied at Petitioner’s trial. Resp. Ex. S at 10.

    The trial court denied the claim, finding in relevant part that this newly

    discovered evidence was not of such a nature that it would probably produce an

    acquittal on retrial. Id. at 12. It noted that Walker’s trial testimony only played

    a minor role in Petitioner’s prosecution, explaining he merely testified he saw

    Petitioner in the vicinity of the house fire and that Petitioner had made previous

    comments about wanting the victims to move out of the neighborhood because

    “she didn’t want her drug boys to get busted” by a potential neighborhood watch

    group. Id. at 4. The trial court explained that the most incriminating testimony

    came from state witness Latorya Jones who testified that when she saw one of

    the homes on fire, she approached Petitioner and that Petitioner told Jones “she

    had set the house on fire and she was going to stand there and watch it burn.”




                                            8
Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 9 of 10 PageID 1549




    Id. at 5. Based on this record, the Court finds Petitioner has failed to satisfy the

    actual innocence exception to the time bar.

          Accordingly, it is

          ORDERED AND ADJUDGED:

          1.     The Petition (Doc. 1) and this case are DISMISSED with

    prejudice.

          2.     The Clerk of Court shall enter judgment accordingly, terminate

    any pending motions, and close this case.

          3.     If Petitioner appeals this Order, the Court denies a certificate of

    appealability. Because the Court has determined that a certificate of

    appealability is not warranted, the Clerk shall terminate from the pending

    motions report any motion to proceed on appeal as a pauper that may be filed

    in this case. Such termination shall serve as a denial of the motion.5




          5 The Court should issue a certificate of appealability only if Petitioner
    makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
    § 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
    that reasonable jurists would find the district court’s assessment of the
    constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
    (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
    presented were ‘adequate to deserve encouragement to proceed further.’”
    Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
    463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record as a whole,
    the Court will deny a certificate of appealability.

                                             9
Case 3:17-cv-01143-TJC-JRK Document 13 Filed 12/04/20 Page 10 of 10 PageID 1550




            DONE AND ORDERED at Jacksonville, Florida, this 4th day of

    December, 2020.




    Jax-7

    C:      Dusty Simmonds, #281545
            Thomas H. Duffy, Esq.




                                          10
